JOINER, Judge,
concurring in part and dissenting in part.
Except as to James Samuel Norton Kepner’s conviction for unlawful possession of child pornography, see § 13A-12-192, Ala.Code 1975, I concur with the Court’s decision to affirm, by unpublished memorandum, Kepner’s convictions. Kep-ner’s conviction for unlawful possession of child pornography was based, in part, on an erroneously admitted report of forensic testing and images retrieved from Kep-ner’s cellular telephone as a result of that forensic testing. I disagree with the Court’s conclusion that this error was harmless beyond a reasonable doubt; therefore, I respectfully dissent as to the affirmance of that conviction.